PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/580524
Filing Date: September 24, 2019
Appellant(s): Ikenaga, Chikao; Okamoto, Hideyuki; Ushikusa, Masato; Hatsuta,
Chiaki; Oka, Hiroki; Matsuura, Sachiyo.




__________________
Stephen P. Burr
For Appellant


EXAMINER’S ANSWER





October 15, 2021 appealing from the Office Action mailed February 25, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
1.	Claims 1-11, 13 & 19-20 remain rejected under 35 U.S.C. 102(b) as being anticipated by Tamura et al. (US 2018/0066352 A1) hereinafter Tamura.
	As regards to claim 1, Tamura discloses a metal mask substrate used for manufacturing a deposition mask ([0006]-[0027]; fig 1-22; clm 1), comprising: 
a surface including a longitudinal direction (see fig 1) of the metal mask substrate and a width direction (see fig 1) orthogonal to the longitudinal direction (see fig 1) ([0050]-[0054]; fig 1-5), 
wherein a surface reflectance by regular reflection of a light can be 8% or more and 25% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22), the surface reflectance being measured when the light is incident on the surface at an incident angle of 45° ± 0.2°, the light being in at least one plane orthogonal to the surface ([0050]-[0054]; [0087]-[0088]; [0144]; [0194]-[0199]; fig 1-5 & 21-22). 

As regards to claim 3, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein an average of a first reflectance and a second reflectance can be 8% or more and 25% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22), wherein the first reflectance is a surface reflectance by regular reflection of a light, the first reflectance being measured when the light is incident on the surface at an incident angle of 45° ± 0.2°, the light being in a first plane orthogonal to the surface and to the longitudinal direction, and wherein the second reflectance is a surface reflectance by regular reflection of a light, the second reflectance being measured when the light is incident on the surface at an incident angle of 45° ± 0.2°, the light being in a second plane orthogonal to the surface and to the width direction ([0050]-[0058]; [0087]-[0088]; [0144]; [0194]-[0199]; fig 1-5 & 21-22). 
As regards to claim 4, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein an average of the first reflectance and the second reflectance can be 8% or more and 20% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22) ([0050]-[0058]; [0194]-[0199]; fig 1-5 & 21-22). 

As regards to claim 6, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein a value obtained by dividing the first reflectance by the second reflectance can be 0.70 or more and 1.30 or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22) ([0050]-[0058]; [0194]-[0199]; fig 1-5 & 21-22; tables 1-4). 
As regards to claim 7, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein a thickness of the metal mask substrate is equal to or less than 100 μm ([0064]). 
As regards to claim 8, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the metal plate is made of an iron alloy containing nickel ([0064]). 
As regards to claim 9, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the surface of the metal mask substrate includes a plurality of cavities having a direction orthogonal to the longitudinal direction ([0179]-[0183]; fig 14-16). 
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.

Regarding claim 10, the recitation “for manufacturing the deposition mask which is obtained by exposing and developing a resist film attached to the surface of the metal plate under an environment at equal to or less than 1,000 Pa to form a first resist pattern, and etching a region of the surface of the metal plate, the region being not covered with the first resist pattern”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Tamura since Tamura meets all the structural elements of the claim and is capable of being used for manufacturing the deposition mask which is obtained by exposing and developing a resist film attached to the surface of the metal plate under an environment at equal to or less than 1,000 Pa to form a first resist pattern, and etching a region of the surface of the metal plate, the region being not covered with the first resist pattern, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 11, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the metal mask substrate is for manufacturing the deposition mask which is obtained by exposing and developing a resist film attached to the surface of the metal plate under an environment at equal to or less than 1,000 Pa to form a first resist pattern, and etching a region of the surface of the metal plate, the region being not covered with the first resist pattern ([0050]-[0081]; fig 1-4). 
As regards to claim 13, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the surface reflectance is a first surface reflectance that is based on a reflected light observed when the light is incident on a first surface of the metal plate, the first surface constituting a surface of the deposition mask on an organic EL substrate's side ([0050]-[0054]; [0087]-[0088]; [0144]; [0194]-[0199]; fig 1-5 & 21-22).
As regards to claim 19, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the surface reflectance can be 8% or more and 24.8% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22) ([0050]-[0054]; [0194]-[0199]; fig 1-5 & 21-22). 
. 

(2) Response to Argument
1.	Appellant's arguments filed October 15, 2021 have been fully considered but they are not persuasive. 
Appellant’s principal arguments are:
The §102(a)(1) rejection of claims 1-11, 13, 19 and 20 over Tamura is erroneous as a matter of law. The Examiner’s anticipation rejection is erroneous as a matter of law because anticipation requires express or inherent disclosure in a single prior art reference of each and every element recited in appealed claim 1. It is unequivocal that Tamura does not expressly disclose a metal plate having a metal surface with a surface reflectance by regular reflection of a light of 8%-25%, as claimed. The Examiner has failed to provide any citation to express disclosure in Tamura of this claimed feature. And, since the Examiner has not asserted an inherency position, the anticipation rejection must fail as a matter of law.
There is no legal basis for the Examiner’s extrapolation of the data disclosed in Tamura to support the anticipation rejection. Tamura discloses a metal plate having a surface reflectance that is measured in exactly the same manner as recited in claim 1 (and as recited in claim 3, incidentally) (please see Tamura paragraphs [0054]-[0058]). Tamura unequivocally discloses that the surface reflectance of the metal plate should be at least 45.2% to ensure proper adhesion of a resist film to the surface of the metal plate (Tamura paragraph [0011]). Tamura discloses that if the surface reflectance is less than 45.2%, such as 25.4% in the case of Comparative Example 1 (Tamura Table 1), adhesion between the resist film and the surface of the metal plate is insufficient (Tamura paragraph [0191]).
It is abundantly clear that the anticipation rejection is erroneous and should thus be withdrawn. Moreover, claim 1 recites a surface reflectance of 8% - 25%, whereas Tamura teaches away from a surface reflectance of less than 45.2%.

2.	In response to Appellant’s arguments, please consider the following comments.
Tamura explicitly discloses how the incident angle of 45° ± 0.2° is determined for measuring the surface reflectance (see [0087]-[0088]), then how the reflectance was calculated for the incident light at an angle of 45° ± 0.2° relative to the normal direction of the measurement surface, wherein the reflectance was calculated at each of three measurement spots for one test piece, based on the expression (1) (see [0144]), wherein expression (1) is disclosed (see [0054]) as follows: 
Reflectance (%) = [(Intensity of light in specular reflection)/(Intensity of incident light)] x 100.
Then, Tamura explicitly discloses the correlation between reflectance and surface roughness based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz and provides regression 
In view of the foregoing explicit teachings of Tamura, Examiner contends Reflectance (%) by regular reflection of a light can be calculated to be 8% or more and 25% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22), the surface reflectance being measured when the light is incident on the surface at an incident angle of 45° ± 0.2°, the light being in at least one plane orthogonal to the surface. 
That is, the expressions/equations, calculations and data points already provided by Tamura (see [0054], [0194]-[0199] & represented in fig 21-22) can be used to calculate a surface reflectance by regular reflection of a light of 8% or more and 25% or less.
For example, looking directly to the last data point on the right in figure 22 of Tamura, one skilled in the art could only conclude x = 5.8 or x=5.9. Then, using regression equation y=-9.7715x+81.597 to calculate the surface reflectance as follows:

x = 5.8 [Wingdings font/0xE0] y = -9.7715(5.8) + 81.597 = 24.92 [Wingdings font/0xE0] surface reflectance (%) = 24.92
x = 5.9 [Wingdings font/0xE0] y = -9.7715(5.9) + 81.597 = 24.92 [Wingdings font/0xE0] surface reflectance (%) = 23.95
	
	That is, using explicit data (not extrapolation) provided by Tamura, one skilled in the art can indeed calculate a surface reflectance by regular reflection of a light of 8%-25%, as claimed, wherein extrapolation (if necessary or needed) of the data points 
	Even though Tamura indicates a surface reflectance by regular reflection of a light of 45.2% or more as a preferred embodiment, a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.)  See MPEP 2131.05.
Further, Applicant has not specified any details about the microstructure or material of the metal plate that would only allow the metal plate of the instant application 
In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-11, 13 & 19-20 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        


Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.